Citation Nr: 1206433	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement (NOD) as to the tinnitus issue in June 2008.  Thereafter, the RO reconsidered the hearing loss issue in the July 2008 rating decision, as evidence submitted by the Veteran in June 2007 was not associated with the claims file prior to the August 2007 rating decision.  The Veteran subsequently perfected appeals regarding the claims for service connection for bilateral hearing loss and tinnitus.  

In May 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In September 2011, the Board remanded the claims for service connection for bilateral hearing loss and tinnitus, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  In a December 2011 rating decision, the AMC granted service connection for tinnitus, representing a full grant of the benefit sought with respect to this claim.  The AMC continued to deny the claim for service connection for bilateral hearing loss (as reflected in a December 2011 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

Finally, the Board notes that, in December 2011, after issuance of the SSOC, the Veteran submitted additional evidence in support of his claim.  This evidence was not accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).  In any event, as the claim for service connection for bilateral hearing loss is being granted, the Board finds that the Veteran is not prejudiced by consideration of the claim without a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1102 (2011).

FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the competent and persuasive medical evidence attributes the Veteran's current hearing loss, at least in part, to in-service noise exposure.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Factual Background and Analysis

The Veteran asserts that he has current bilateral hearing loss related to in-service noise exposure.  Specifically, he has described in-service noise exposure due to aircraft noise as a result of his duties as a plane captain.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection can be granted for certain diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service treatment records are negative for complaints regarding or treatment for hearing loss.  

Audiometric testing on enlistment examination in September 2002 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
10
LEFT
20
15
10
10
10

The Veteran's service treatment records also include audiograms dated in July 2003, April 2004, May 2004, June 2005, and April 2006.  None of these reflects hearing loss as defined by 38 C.F.R. § 3.385.  The audiograms dated in July 2003, May 2004, June 2005, and April 2006 reflect that the Veteran was routinely noise exposed with steady noise exposure.  

Audiometric testing in September 2006 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
15
LEFT
15
10
10
10
20

While there is no evidence of hearing loss in service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.   See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran was afforded a VA audiological examination in July 2007.  He gave a history of high noise exposure during service, secondary to serving as an aviation electrician's mate.  He reported that he was in close proximity to jet aircraft when they were landing and engaged in general aviation maintenance with loud equipment on flight lines.  He reported that he used appropriate hearing protection during service.  He denied occupational or recreational noise exposure.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25
LEFT
20
25
20
25
25

The Veteran's speech recognition scores using the Maryland CNC Word List were 100 percent in the right ear and 98 percent in the left ear.  The diagnosis was normal hearing in both the right and left ears.  The examiner noted that the Veteran did appear to have high military noise exposure, but reported that he wore appropriate hearing protection.  He added that the Veteran exhibited no signs of hearing loss whatsoever during military service or at the present time.  

In his May 2009 VA Form 9, the Veteran reported that, while he used ear protection during service, there were times where he could not get to ear protection in time.  He added that, since he started working around jets, he had had hearing loss.  In his November 2009 VA Form 9, the Veteran reiterated that, although he wore ear protection at all times he was around jets and ground support equipment, there were times when walking to or from his shop, which was on the flight line, that jets would come in and he would be caught on the flight line without hearing protection.  In support of his claim for service connection, the Veteran's wife and parents submitted statements describing a decrease in the Veteran's ability to hear after military service.  

Post-service records of VA treatment reflect that the Veteran was afforded an audiology consultation in July 2008.  He described a gradual decrease in his hearing ability.  The audiologist noted that pertinent positives included tinnitus and recreational noise exposure (shooting range with ear protection).  Pertinent negatives were occupational noise exposure, recent or recurrent ear disease, vertigo, familial history of hearing loss, head trauma, difficulty with swallowing or speech, changes in taste and smell, and prior use of amplification.  Pure tone audiometry revealed normal hearing bilaterally.  The audiologist noted that the Veteran's hearing had not changed since the July 2007 VA examination.  

In December 2009, the Veteran requested to be seen by audiology, reporting that he had had hearing loss since service.  He was afforded an audiology consultation in January 2010.  The Veteran reported that his hearing had changed since his 2008 evaluation and that, while he had no difficulty understanding one on one conversations in quiet rooms, he missed most of a conversation if there was competing noise.  Pure tone audiometry revealed essentially mild sensorineural hearing loss across frequencies.  The audiologist opined that the Veteran's military noise exposure was more likely than not a contributing factor to his hearing impairment.  She added that his hearing had not changed significantly since his 2008 evaluation, but that the minimal change now reflected a mild loss, and assistive listening devices were advised.  The Veteran was seen in March 2010 for fitting of a right ear FM receiver, with a diagnosis of sensory hearing loss.  

The post-service VA treatment records include the graphical results of audiometric testing performed in March 2011, which the Board, as fact finder, may interpret.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *2 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).  This March 2011 audiometric testing reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
40
45
LEFT
30
40
35
30
30

During the May 2011 hearing, the Veteran testified that he did not have any noise exposure during his pre-service employment at fast food restaurants, but that he was exposed to loud noise all day every day during service.  He specifically stated that he was in charge of getting the planes ready on the flight line and helping them start their engines.  He added that he would help the pilot test all of the aircraft before the pilot was actually launched off the deck.  He reported that he wore hearing protection, but could still hear the noise pretty loud, as there were usually five to ten jets running at a time.  The Veteran stated that, while he complained of hearing loss during service, he was simply told to wear his hearing protection.  He reported that he did not experience noise exposure in his post-service employment at a furniture store and as a service advisor at an automotive shop.  He added that his hearing loss was continuously worsening since service.  

In light of the March 2011 evidence of hearing loss as defined by 38 C.F.R. § 3.385, in September 2011, the Board remanded the claim for service connection for bilateral hearing loss to obtain a supplemental opinion from the audiologist who conducted the July 2007 VA examination.  In October 2011, a different VA audiologist provided an opinion regarding the Veteran's claim.  The audiologist noted that the Veteran's service treatment records revealed bilaterally normal hearing without evidence of auditory threshold shift.  He opined that the Veteran's bilateral hearing loss was not caused by or a result of his military service, including noise exposure.  In providing a rationale for this opinion, the audiologist noted that the Veteran's hearing was bilaterally within normal limits on audiometric testing during and/or shortly following military service, without evidence of any auditory threshold shift during military service, and without evidence of any acoustic trauma in the service treatment records.  He added that there was no evidence of constant pathologic tinnitus, nor was there a military service period nexus for impaired hearing.  

The March 2011 audiometric testing results clearly establish bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  The question remains, however, as to whether there exists a medical nexus between such hearing loss disability and service.

The Veteran is competent to assert the occurrence of in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Moreover, the Board notes that the Veteran's service treatment records reflect that he experienced routine and steady noise exposure.  His Form DD 214 reflects that his primary specialty was a systems organizational initial maintenance technician.  A July 2005 Evaluation Report reflects that the Veteran's primary duties as a plane captain included servicing, launch, recovery, post-flight operations, and daily/turnaround inspections on 17 unique aircraft.  In light of the foregoing, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  

The Veteran has, as he is competent to do, described a continuity of symptomatology of hearing loss since service.  The Board finds his report of a continuity of symptomatology to be credible.  This report of a continuity of symptomatology suggests a link between his current complaints regarding hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board has considered the October 2011 opinion of the VA audiologist, who opined that the Veteran's bilateral hearing loss was not caused by or a result of his military service.  However, in providing a rationale for this opinion, the audiologist stated that there was no evidence of acoustic trauma in the service treatment records.  As discussed above, however, the service treatment records do reflect noise exposure, and the Board has accepted the Veteran's reports of acoustic trauma, in the form of noise exposure during service.  Accordingly, the October 2011 opinion is of diminished probative value, as it appears to be based on an inaccurate factual premise concerning the Veteran's in-service noise exposure.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).

By contrast, the audiologist who evaluated the Veteran in January 2010 opined that the Veteran's in-service noise exposure was more likely than not a contributing factor to his hearing impairment.  For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  Thus the January 2010 opinion attributing the Veteran's current hearing loss, at least in part, to in-service noise exposure, supports the claim for service connection.  

The Board has considered the fact that the audiologist who evaluated the Veteran in January 2010 did not specifically discuss his post-service recreational noise exposure at a shooting range with ear protection (as noted during the July 2008 audiology consultation); however, she stated that the Veteran's historical data was reviewed and was without any change from the previous examination, indicating that she would have reviewed such history.  The Board has also considered the fact that the audiologist who evaluated the Veteran in January 2010 noted that the testing results were not valid for rating purposes; however, this statement appears to be based on the fact that the Maryland CNC list was not used to evaluate the Veteran's speech discrimination.  See 38 C.F.R. § 4.85.  The audiologist who evaluated the Veteran in July 2008 made the same observation.  The question before the Board at this time is whether or not the Veteran's current bilateral hearing loss is related to service, not the rating to be assigned for such disability.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
The January 2010 opinion is persuasive that the Veteran's bilateral hearing loss is related to service.  Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


